DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-5, 9-10, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2021.
Applicant's election with traverse of species II, claims 1, 6-8, and 11-16 in the reply filed on 07/22/2021 is acknowledged.  The traversal is on the ground(s) that species IV should be included with species II.  This is persuasive.  However, the remaining species restriction is maintained.

Rejoinder of Withdrawn Claims
Claim 1 is allowable.  Claims 9-10 and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an Allowable claim.  Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement among inventions II and III, V, and VI, as set forth in the Office action mailed on 27 May 2021, is hereby withdrawn and claim 9-10 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 11 October 2021 in response to an interview with Jeffrey Karmilovich.
The application has been amended as follows: 

In the Claims
Claim 1, line 7,  --one of--  has been inserted after “by”;
Claim 1, line 7, “wire” has been replaced by  --wires--  ;
Claim 1, line 13, “in each case on a first side,” has been deleted”
Claim 1, line 16, “to be” has been replaced by  --from being--  ;

Claim 1, line 16, “wire” has been replaced by  --wires--  ;
Claim 1, line 16, “.” has been replaced by  --, wherein the second air duct includes a first hose section connected to or including the device, wherein the device comprises a multi-channel duct connected to the second air cushion, and wherein the multi-channel duct comprises one single piece that forms multiple channels that run linearly parallel to each other.--  ;
Claims 2-6 have been canceled;
Claim 7, line 1, “6” has been replaced by  --1--  ;
Claim 7, line 1, “foil” has been replaced by  --multi-channel--  ;
Claim 7, line 3, “foil” has been replaced by  --multi-channel--  ;
 Claim 7, line 4, “especially” has been replaced by  --wherein--  ;
Claim 7, line 4, “foil” has been replaced by  --multi-channel--  ;
Claim 7, line 4, “executed as” has been deleted;
Claim 8, line 1, “6” has been replaced by  --1--  ;
Claim 8, lines 1-2, “structuring includes” has been replaced by  --multi-channel duct comprises--  ;
Claim 8, lines 2-3, “, which run especially linearly and/or parallel to one another” has been deleted;
Claim 9, line 3, “that have” has been replaced by  --of--  ;
Claim 11, line 4, “especially” has been deleted; and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the multi-channel structure, as now recited together with the other details of independent claim 1.
The best prior art includes:  Alionte (US 2006/0175877), which can be applied to several of the claims under 35 USC 103 absent the Examiner’s Amendment; and Iacovone (US 2020/0247287), which can be applied under 35 USC 102 to several of the claims and under 103 to most of the rest of the claims absent the Examiner’s Amendment.  
Note that some of the proposed changes are directed to clarity/support issues, including changing the term “foil” to  --multi-channel--  .  This change is being proposed because of the difference in the regular meaning of foil versus what is shown for elements 16 and 40 in Figures 3-5 of the present application.  The Examiner’s Amendment is supported by that which is shown in Figure 5 since there are multiple channels formed in a flat element.  The term “foil” appears to be a product of translation, and the origins of this term appear to indicate that that this term comes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636